United States Court of Appeals
                     For the First Circuit


No. 12-1218

    THE ESTATE OF ÁNGEL BERGANZO-COLÓN REPRESENTED BY EFRAÍN
   AND RUBÉN BERGANZO; THE ESTATE OF ANTONIO RODRÍGUEZ-MORALES
REPRESENTED BY NOEMÍ RODRÍGUEZ-ROBLES, ELIEZER RODRÍGUEZ-ROBLES,
    ÁNGEL M. RODRÍGUEZ-ROBLES, MARÍA M. RODRÍGUEZ-ROBLES AND
                    RUTH D. RODRÍGUEZ-ROBLES,

                     Plaintiffs, Appellees,

                               v.

                       JOSHUA M. AMBUSH,

                     Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

          [Hon. Gustavo A. Gelpí, U.S. District Judge]



                             Before

                  Howard, Lipez and Thompson,
                        Circuit Judges.


     Raúl M. Arias, with whom McConnell Valdes LLC was on brief,
for appellant.
     David Efron, with whom Joanne V. Gonzales Varon and Law
Offices of David Efron, P.C. were on brief, for appellees.



                        January 7, 2013
            HOWARD, Circuit Judge.     Joshua M. Ambush, an attorney,

appeals various judgments and orders of the United States District

Court for the District of Puerto Rico, which nullified two retainer

agreements signed by Ambush's clients.      The district court issued

its final judgment after a jury found that Ambush had secured his

clients' consent to the retainer agreements by deceit.     We affirm.

                            I. Background

            In 1972, Japanese terrorists opened fire on a group of

Puerto Ricans at Lod Airport in Tel Aviv, Israel, killing several

of them.    Among those killed were Ángel Berganzo-Colón and Antonio

Rodríguez-Morales, whose heirs are the appellees in this case.     At

the time, sovereign immunity generally prevented a victim of

terrorism (or his heirs) from filing suit in the United States

courts against a nation that sponsored the terrorist act. In 1996,

however, Congress created a "terrorism exception" to sovereign

immunity.    Antiterrorism and Effective Death Penalty Act of 1996,

Pub. L. No. 104-132, § 221(a)(1)(C), 110 Stat. 1214, 1241 (repealed

2008).     For acts of terrorism that occurred before the law was

enacted, plaintiffs had ten years to file suit.      Id. § 221(a)(2).

            In the early 2000s, Ambush was a new attorney in Maryland

with an interest in cases relating to international terrorism.

Ambush's research led him to believe that Libya and Syria had

sponsored the Lod Airport massacre, and he thought that he could

bring suit against those nations if he could find the right


                                 -2-
plaintiffs.      He took his idea to an organization called the

American Center for Civil Justice (the "Center"), which sponsored

litigation by victims of terrorism.        Ambush had become familiar

with the Center through his family friend Eliezer Perr, who was one

of the Center's principals.     The Center agreed to participate, and

Ambush found potential plaintiffs, including the appellees, with

the help of his Puerto Rican cousin Leopoldo García-Viera.

          In 2002, García had potential plaintiffs sign a "Claimant

and Center Agreement," under which the Center would cover all costs

of investigating and litigating their cases in return for twenty

percent of any proceeds from litigation.       They also signed a power

of attorney in favor of Michael Engelberg, the director of the

Center.   The Claimant and Center Agreement was not a retainer

agreement, but it did obligate the Center to secure counsel to

commence litigation.    It did not mention Ambush.      Ambush, who does

not speak Spanish, did not travel to Puerto Rico or meet with the

signatories.

          Over    the   next   few    years,   Ambush   and   the   Center

unsuccessfully attempted to persuade a major law firm to litigate

against Libya and Syria.       Faced with the impending expiration of

the ten-year statute of limitations, the Center asked Ambush to

draft and file a complaint, which he did in April 2006.             Without

assistance from other attorneys, Ambush began to litigate the case,

known as Franqui v. Syrian Arab Republic, No. 1:06-cv-00734-RBW


                                     -3-
(D.D.C.    filed       Apr.   21,     2006).        He       effected    service   on   the

defendants and opposed motions to dismiss.                            During this time,

Ambush    had     no    written       agreement         with    the     Center   regarding

compensation for his work on the Franqui litigation.                         From time to

time, he would ask the Center for payment at the rate of fifty

dollars per hour, as well as reimbursement for his expenses.                            The

Center made some payments to Ambush, but the Center and Ambush

dispute whether he was paid in full.                           Engelberg believed that

Ambush had been paid everything he was owed.                       Ambush believed that

he had an oral understanding with Eliezer Perr that he would

receive a substantial percentage of any recovery.

               In August 2008, as the Franqui litigation progressed, the

United    States       and    Libya    signed       a    settlement       agreement     that

foreclosed terrorism-related suits against Libya.                           In exchange,

Libya would compensate victims of terrorist acts it sponsored, by

contributing to a settlement fund to be administered by the United

States Department of State.             The fund would pay $10 million to the

estate    of    each    person      killed     in       an   act   of   Libyan-sponsored

terrorism.

               After the Libyan settlement was announced, the Center

sent Ambush a letter telling him to turn his case file over to Paul

Gaston, an attorney whom the Center had hired and who had filed a

notice of appearance in the Franqui litigation a few months before.




                                           -4-
Ambush did not turn over his file, but instead went to Puerto Rico

to meet with the Franqui plaintiffs for the first time.

           On December 15, 2008, Ambush, along with his cousin

García and a notary public, met with the families of Ángel Berganzo

and Antonio Rodríguez.    Berganzo had two heirs:   Efraín and Rubén

Berganzo-Cruz.    Only Efraín attended the meeting.   Rodríguez had

five heirs:     Noemí, Eliezer, María, Ángel, and Ruth Rodríguez-

Robles.   All but Ruth attended the meeting.   What was said at the

meeting is a matter of dispute that we will discuss below.    But it

is undisputed that all of the heirs present at the meeting signed

retainer agreements--one for each estate--that revoked Engelberg's

power of attorney, retroactively retained Ambush as the heirs'

counsel for the Franqui litigation and the administration of their

claims in the Libyan settlement, and awarded Ambush ten percent of

any recovery.    Rubén Berganzo did not sign the retainer agreement,

but he testified that his brother Efraín signed on his behalf under

a power of attorney.   Ruth Rodríguez signed the retainer agreement

a week later in Florida.    Two days after the meeting, Ambush sent

a letter to Engelberg informing him that his power of attorney was

revoked and telling him not to contact the plaintiffs in the

Franqui litigation.

           Ambush then worked to obtain settlement funds for the

Franqui plaintiffs.     He dismissed the Franqui litigation as the

settlement agreement required, and he gathered the documents that


                                 -5-
the    State    Department    requested.       By    April       2009,   the    State

Department paid $10 million to Ambush's trust account for each of

the two estates.       Of this $10 million, Ambush sent $2 million to

the Center pursuant to the Claimant and Center Agreements, kept $1

million pursuant to the retainer agreements, and sent $7 million to

the heirs.

               As one might expect, relations between Ambush and the

Center soured. The Center filed suit against Ambush, alleging that

he breached his fiduciary duty to the Center by convincing the

Franqui plaintiffs to revoke Engelberg's power of attorney, and

that    he     deliberately   performed       his    work    inefficiently        and

overcharged the Center.        See Am. Ctr. for Civil Justice v. Ambush,

No.    1:09-cv-00233-PLF      (D.D.C.    filed      Feb.    6,    2009).       Ambush

counterclaimed for breach of contract, alleging that the Center had

failed to pay him $2 million that it had promised as compensation

for his work on the Franqui litigation.

               While Ambush and the Center litigated against each other,

the Center hired a Puerto Rico attorney, Javier López-Pérez, to run

the following advertisement in the Puerto Rican press directed

specifically toward the Franqui plaintiffs:

                      You could be the object of a scheme of
               improper collection of attorneys fees by
               attorneys in Washington and Maryland. If you
               are a party to the settlement that was reached
               with the Government of Libya and have been
               approached by attorneys from outside who
               propose new agreements for the payment of


                                        -6-
           additional fees, please communicate with us
           immediately.

                  You do not have to pay any more than
           what was originally agreed.

López also was quoted extensively in a newspaper article titled

"Victims of Lod Massacre 'Deceived.'"      The heirs of Ángel Berganzo

and Antonio Rodríguez contacted López, who ultimately filed this

action against Ambush in the United States District Court for the

District of Puerto Rico.

           The heirs alleged that the retainer agreements were void

because Ambush secured their consent by deceit, known in Spanish as

dolo.   Puerto Rico contract law provides that "[c]onsent given by

. . . deceit shall be void."        P.R. Laws Ann. tit. 31, § 3404.

"There is deceit when by words or insidious machinations on the

part of one of the contracting parties the other is induced to

execute a contract which without them he would not have made."       Id.

§ 3408.      According to the heirs' complaint, Ambush failed to

disclose at their meeting that the Center had paid him for his

work, falsely told them that the Center had done nothing on the

estates' behalf, and misrepresented that the estates' compensation

was contingent on the heirs' signature of the retainer agreements.

           At trial, both of Berganzo's heirs testified, as did

three of     Rodríguez's   five   heirs:   Noemí, Eliezer,   and   María

Rodríguez.    Ángel and Ruth Rodríguez did not testify.      Engelberg,

the director of the Center, also testified for the heirs.          Both


                                    -7-
sides called Ambush as a witness, and Ambush called García, who was

present at Ambush's meeting with the heirs.                       At the close of the

heirs' case and again at the close of Ambush's case, the court

denied motions by Ambush to dismiss the heirs' dolo claim as a

matter   of    law    under     Rule    50    of    the     Federal     Rules    of   Civil

Procedure.

              The jury returned a verdict against Ambush, deciding that

he had committed dolo against all seven heirs, and it awarded

$100,000 in additional damages to each of the five heirs who

testified at trial.           The court entered a judgment nullifying the

retainer agreements           and   ordered        Ambush    to   pay    $1    million    in

restitution to each of the two estates.                   Ambush then filed a post-

trial motion for judgment as a matter of law or for a new trial.

In   addition,       Ambush     moved   for        remittur    of     the     $100,000   of

additional damages for each testifying heir.                      The court denied the

motion for judgment as a matter of law or for a new trial, but it

remitted the additional damages to $5,000 for each testifying heir.

Ambush timely appealed the denials of his motions for judgment as

a matter of law and for a new trial.

                                    II. Analysis

              Ambush appeals on three grounds, each of which he raised

at   trial    and    in   his    post-trial         motions.        First,      there    was

insufficient evidence to justify the jury's finding of dolo.

Second, the jury should not have been allowed to find dolo with


                                             -8-
respect to the two heirs who did not testify.         Third, the court

erred by instructing the jury on just one of the two types of dolo

described in the Puerto Rico Civil Code.

          We review a denial of a motion for judgment as a matter

of law de novo, examining the evidence and reasonable inferences

therefrom in the light most favorable to the nonmovant (here, the

heirs).   Casillas-Díaz v. Palau, 463 F.3d 77, 80-81 (1st Cir.

2006). "A party seeking to overturn a jury verdict faces an uphill

battle.   'Courts may only grant a judgment contravening a jury's

determination    when    the     evidence   points   so   strongly   and

overwhelmingly in favor of the moving party that no reasonable jury

could have returned a verdict adverse to that party.'"          Marcano

Rivera v. Turabo Med. Ctr. P'ship, 415 F.3d 162, 167 (1st Cir.

2005) (quoting Rivera Castillo v. Autokirey, Inc., 379 F.3d 4, 9

(1st Cir. 2004)).    Our review "is weighted toward preservation of

the jury verdict."      Crowe v. Bolduc, 334 F.3d 124, 134 (1st Cir.

2003).

          We review a denial of a motion for a new trial for abuse

of discretion.   Goulet v. New Penn Motor Express, Inc., 512 F.3d

34, 44 (1st Cir. 2008).        "A district court should grant a motion

for a new trial only if 'the outcome is against the clear weight of

the evidence such that upholding the verdict will result in a

miscarriage of justice.'"        Id. (quoting Ramos v. Davis & Geck,

Inc., 167 F.3d 727, 731 (1st Cir. 1999)).


                                    -9-
           A. Sufficiency of the Evidence Regarding Dolo

           At trial, the jury determined that the heirs had proven,

by clear and convincing evidence,1 that Ambush committed dolo

against   all   of   them.      Ambush   argues    that   the   evidence   was

insufficient to support the jury's verdict.               To prove dolo, a

plaintiff must establish "(1) the intent to defraud; (2) reliance

on the fraudulent acts; (3) the false representations used to

consummate the fraud; and (4) that the fraud was consummated by

virtue of such representations."         P.R. Elec. Power Auth. v. Action

Refund, 472 F. Supp. 2d 133, 138-39 (D.P.R. 2006).               The parties'

dispute begins with the third element:            whether Ambush made false

representations      to   the   heirs.   We    will review      the testimony

regarding some of the alleged misrepresentations.

           The heirs allege that Ambush falsely represented that if

they did not sign the retainer agreements, disbursement of the

settlement funds would be delayed.            This allegation rests on the

testimony of Efraín Berganzo and Eliezer Rodríguez.


     1
       At the beginning of the trial, the court instructed the jury
that a plaintiff must prove dolo by clear and convincing evidence.
On the second-to-last day of testimony, after nearly all the
witnesses had testified, we issued an opinion holding that dolo
must be proven only by a preponderance of the evidence. Portugues-
Santana v. Rekomdiv Int'l, 657 F.3d 56 (1st Cir. 2011).         The
district court decided that Rekomdiv did not apply retroactively,
and that the jury would continue to be instructed on the clear-and-
convincing standard. Estate of Colón v. Ambush, Civ. No. 10-01044
(GAG), 2011 WL 4543431, at *1 (D.P.R. Sept. 29, 2011). On appeal,
the heirs describe the clear-and-convincing standard in passing as
"inapplicable," but they do not argue that the court's decision was
erroneous.

                                     -10-
          Efraín    Berganzo     stated   the   following   on   direct

examination (via an interpreter):

          Q.   Do you know what would happen if you
          wouldn't sign that document?

          A.     This   is  the  document   of   legal
          representation. Without it the case wouldn't
          be processed.

          Q. What do you mean when you say "no se podia
          salir el caso"?

          . . . .

          A. . . . . That the case wouldn't be able to
          be processed if I didn't sign this document.

          Q. What would that mean? If the case would
          not have been processed, what would have
          happened in your mind?

          A. The claim wouldn't have had any value and
          I wouldn't have gotten any money.

Berganzo also testified that Ambush, García, or the notary public

(or more than one of them) "told me that if I didn't sign the

document, they wouldn't be able to process my complaint."

          On cross-examination, Berganzo appeared to recant his

testimony:

          Q. . . . [B]efore you executed the retainer
          agreement, did Mr. Ambush ever say that if you
          did not sign that agreement he would stop
          representing you?

          A.   Negative.

          Q.   And by that you mean he did not say that?

          A.   That's correct.



                                  -11-
          Q. And Mr. Ambush did not say either that if
          you did not sign that agreement you would not
          receive the payment that your estate was
          entitled to, right?

          A.   That is correct.

On redirect, however, the heirs' counsel drew a distinction between

statements by Ambush and statements by García and the notary

public:

          Q.    . . . . [You testified on cross-
          examination] that Ambush did not say that he
          would quit; did Ambush say anything?    Does
          Ambush speak Spanish?

          A.   Negative.

          Q. Did anybody say that Ambush would quit the
          case if you didn't sign the retainer?

          A.   That it would not be processed.

This testimony, viewed in the light most favorable to the heirs,

supports a conclusion that while Ambush may not have told Bergonzo

directly that he would quit the case, he conveyed this message

through García or the notary public.

          Eliezer Rodríguez gave similar testimony in his direct

examination:

          Q. What do you understand would have happened
          if you would not have signed the document?

          . . . .

          A. Well, if I didn't sign, if I didn't sign
          it then maybe I wouldn't have received the
          compensation.

Rodríguez's testimony on cross-examination was consistent:


                                  -12-
          Q. Have you seen any documents that establish
          that the Center has paid Mr. Ambush?

          A. Well, I mean, that since we received the
          amount, I imagine he must have collected, I
          don't know.

          Q.    But you don't know?

          A. Yes. Yes, he was supposed to have gotten
          paid because otherwise they wouldn't have
          given us the money.

Ambush denied that he had made such representations.                In our view,

a reasonable jury could have resolved this dispute in favor of the

heirs and determined that Ambush misrepresented that the heirs

risked delay or worse if they did not sign the retainer agreements.

See Aponte-Rivera v. DHL Solutions (USA) Inc., 650 F.3d 803, 809

(1st Cir. 2011) ("It was the jury's role to determine witness

credibility . . . .           This case does not present a situation in

which the evidence so strongly and overwhelmingly supports [the

defendant's] position that we should disturb the jury's verdict."

(internal quotation marks omitted)).

          Some of the heirs also testified that Ambush told them

that he would be paid his ten percent fee under the retainer

agreements     only    if     the    Center    did   not   pay   him.    Such    a

representation        would    have    been    false   because    the   retainer

agreements entitled Ambush to his fee regardless of whether the

Center paid him as well.             On direct examination, Noemí Rodríguez

testified as follows:          "Q.    What were the documents for?       A.     It

was a document to sign for 10 percent in case they were not paid at

                                        -13-
the Center then they could not collect it from there."     On cross-

examination, she maintained this account of the meeting:

          Q. Now, you also told us during your direct
          examination that you understood that when you
          signed . . . the retainer agreement with Mr.
          Ambush, that Mr. Ambush would only collect
          that . . . 10 percent . . . if he was not paid
          by the Center, correct?

          A.    That's what he said.

          Q. And you signed it because you understood
          that 10 percent would be a reasonable amount
          to pay Mr. Ambush if the Center did not pay
          him, correct?

          A.    If the Center didn't pay him, yes.

She also implied that other heirs relied on this representation

when signing:   "A.   Well, we signed because he told us that if the

Center didn't pay him then he would charge us that 10 percent, if

the Center didn't pay him."        She admitted that the retainer

agreements themselves did not put this condition on Ambush's

compensation, but she was adamant that Ambush had said otherwise:

          Q. But, Ms. Rodriguez, you have just looked
          through [the retainer agreement] and you can't
          find any language saying that the 10 percent
          would be paid only if the Center didn't pay
          Mr. Ambush, correct?

          A. Yes, because he said it verbally to us.
          He explained to us that if he was paid the 20
          percent   from  [the   Claimant   and   Center
          Agreements signed in] 2002, if he was paid the
          20 percent, then he would not be charging us
          the 10 percent.

          Eliezer Rodríguez corroborated this testimony on direct

examination:    "Q.   Do you know why Mr. Ambush had asked for 10

                                -14-
percent of the compensation?     A.   Well, he asked for 10 percent in

case the Center didn't pay him the 20 percent, something like

that." Although he admitted on cross-examination that he could not

remember much about the meeting with Ambush, he insisted on this

aspect of his testimony:   "Q.   And you agreed to pay the additional

10 percent if he was not paid by the Center?     A.   Exactly."   Ambush

has various responses to this testimony, which we address in turn.

          Ambush first argues that he never told the heirs that he

would collect his ten percent fee only if the Center did not pay

him.   As with the testimony regarding whether the heirs would be

paid if they failed to sign the retainer agreements, a reasonable

jury could have chosen to believe the testimony of Noemí and

Eliezer Rodríguez and to disbelieve Ambush's testimony.      Thus, the

jury could have concluded that Ambush misrepresented an important

aspect of the retainer agreements.

          Ambush also claims that testimony about what was said at

the meeting constitutes extrinsic evidence that is inadmissible to

determine the meaning of the retainer agreements.           See In re

Advanced Cellular Sys., Inc., 483 F.3d 7, 12 (1st Cir. 2007).       But

dolo involves an antecedent issue: whether the retainer agreements

are valid at all.   P.R. Laws Ann. tit. 31, § 3404 ("Consent given

by . . . deceit shall be void.").       An invalid contract does not

bind the parties, no matter how clear it is.      See Century Packing

Corp. v. Giffin Specialty Equip. Co., 438 F. Supp. 2d 16, 26


                                 -15-
(D.P.R. 2006) (stating that "a contract which lacks the necessary

consent    due   to    'dolo'   is   null    ab    initio,     i.e.,    from     its

inception").

            Ambush further contends that a party to an agreement is

bound by the agreement's clear terms even if she did not understand

the agreement when she signed it.           See Herman v. Hogar Praderas de

Amor, Inc., 130 F. Supp. 2d 257, 262 (D.P.R. 2001).                  While it is

true that a party to a contract generally cannot plead ignorance of

the contract's terms, the contract is invalid nevertheless if the

party was deceived into signing it.               See Soto v. State Indus.

Prods., Inc., 642 F.3d 67, 78 (1st Cir. 2011) ("In the absence of

fraud, the fact that an offeree cannot read, write, speak, or

understand   the      English   language    is    immaterial    to     whether   an

English-language agreement the offeree executes is enforceable."

(emphasis added) (quoting Morales v. Sun Constructors, Inc., 541

F.3d 218, 222 (3d Cir. 2008))).         Regardless of how much the heirs

understood about the retainer agreements, a reasonable jury could

have concluded that Ambush's misrepresentations vitiated their

consent.

            In the alternative, Ambush claims that even if he did

tell the heirs that he would receive his ten percent fee only if

the Center did not pay him, this representation constituted not

deceit but an oral amendment to the retainer agreements.                         The

parties have informed us that, indeed, in September 2012 Ambush and


                                     -16-
the Center settled their litigation against each other, with Ambush

receiving $980,000 plus interest for his work on the Franqui

litigation. If Ambush had verbally amended the retainer agreements

to provide that his ten percent fee was contingent on the Center

not paying him, he would be bound to return at least some money to

the heirs.    At oral argument before this court, however, Ambush's

counsel said that Ambush does not intend to reimburse the heirs

because the retainer agreements do not require him to do so.                This

would seem an uncomfortable position for Ambush to take when

arguing    that   the    evidence   might    support    a   finding    of   oral

modification.     In any event, the argument is beside the point in

light of the jury's supportable finding of dolo.

            Finally, Ambush argues that Rubén and Efraín Berganzo,

who both graduated from high school and worked for the Puerto Rico

Electric Power Authority, were sophisticated enough to make a

knowing decision to execute the retainer agreements.                  See Cabán

Hernández v. Philip Morris USA, Inc., 486 F.3d 1, 12 (1st Cir.

2007) ("[W]hen examining efforts to invalidate consent, Puerto Rico

courts consider the education, social background, economic status,

and business experience of the challenger."). This defense fails.

The cases in which a party has been held to a contract by virtue of

that party's sophistication involve a lack of evidence of bad faith

on   the   part   of    the   defendant,    id.,   a   plaintiff   that     is   a

sophisticated business entity, Westernbank P.R. v. Kachkar, Civil


                                     -17-
No. 07-1606 (ADC/BJM), 2009 WL 6337949, at *23-24 (D.P.R. Dec. 10,

2009), or both, CitiBank Global Markets, Inc. v. Rodríguez Santana,

573 F.3d 17, 29 (1st Cir. 2009).              Here, by contrast, Efraín

Berganzo, who signed the retainer agreement himself and on behalf

of his brother Rubén, was a high school graduate who testified to

his understanding that if he did not sign the retainer agreement,

his claim against Libya would not be processed.           A reasonable jury

could have concluded that Berganzo was not sophisticated enough to

know that Ambush was deceiving him about the consequences of

failing to sign.

            In   summary,   viewing     the   evidence     and     reasonable

inferences in the light most favorable to the heirs, we believe

that a reasonable jury could have concluded that Ambush misled them

into   signing    the   retainer      agreements,   and     that    Ambush's

misrepresentations constituted dolo. Similarly, the district court

did not abuse its discretion in denying Ambush's motion for a new

trial because the outcome was not against the clear weight of the

evidence.

            B. The Non-Testifying Heirs' Dolo Claim

            Although only five of the seven heirs testified at trial,

the jury found that Ambush had committed dolo against all seven.

The district court permitted this outcome because it considered the

non-testifying heirs, Ángel and Ruth Rodríguez, to be parties to

the case as representatives of their father's estate.                 Ambush


                                   -18-
contends that these heirs brought their claims only as individuals,

and that they could not prove dolo without testifying about their

reliance on Ambush's misrepresentations.

             The district court's ruling implicates two difficult

questions of Puerto Rico law:       the distinction between individual

and inherited claims, and the extent to which a victory by an heir

to an estate benefits the estate's other heirs.         We have described

before "the unsettled state of governing Puerto Rico law" with

respect to a similar issue:        whether all heirs to an estate are

required parties under Rule 19 of the Federal Rules of Civil

Procedure.     Jiménez v. Rodríguez-Pagán, 597 F.3d 18, 25 (1st Cir.

2010); see also Cruz-Gascot v. HIMA-San Pablo Hosp. Bayamon, 728

F.   Supp.   2d   14, 21-26    (D.P.R.   2010)   (discussing   Jiménez   and

examining precedent on the issue).

             We need not resolve these questions, however, because the

testifying heirs presented enough evidence for the jury to conclude

that Ambush deceived the non-testifying heirs into signing the

retainer agreements.2         Ángel and Ruth Rodríguez are siblings of

Noemí Rodríguez, who testified that "we signed because [Ambush]

told us that if the Center didn't pay him then he would charge us

that 10 percent, if the Center didn't pay him."         A reasonable jury


      2
       Although this was not the district court's reason for
refusing to dismiss the dolo claims of the non-testifying
defendants, we may affirm the district court on any ground
supported by the record. In re Miles, 436 F.3d 291, 293-94 (1st
Cir. 2006).

                                    -19-
could have concluded that the word "we" referred at least to

Noemí's siblings.      Although Ruth was absent from the meeting with

Ambush and signed the retainer agreement a week later in Florida,

there was enough evidence for a reasonable jury to infer that she

did so for the same reasons as Noemí.           The testimony showed that in

matters concerning her father's estate, Noemí was the family's

leader; all of her siblings gave her power of attorney to represent

them in the claim against Libya.              And while all of the Rodríguez

heirs signed the retainer agreement as individuals, only Noemí

signed on behalf of the estate as well.             This evidence allowed the

jury to find in favor of the non-testifying heirs, regardless of

whether they brought their claims individually or on behalf of

their father's estate.         See Colón Rivera v. Promo Motor Imps.,

Inc.,    144   P.R.   Dec.   659,    669   (1997)    (certified   translation)

("[Deceit] can be established through inference or circumstantial

evidence."); cf. St. Paul Fire & Marine Ins. Co. v. Ellis & Ellis,

262 F.3d 53, 62-63 (1st Cir. 2001) (holding, in a case involving

fraud,    that   a    jury   could     find    reliance   on   the   basis   of

circumstantial evidence).           Therefore, we agree with the district

court (albeit on different grounds) that Ambush was not entitled to

judgment as a matter of law, or a new trial, with respect to the

non-testifying heirs' dolo claims.




                                       -20-
             C. Jury Instruction on Dolo

             Ambush also challenges the district court's instruction

to   the    jury    on    the   definition    of   dolo.        Puerto   Rico    law

distinguishes between two types of dolo:                 serious and incidental.

Serious dolo "causes, motivates, serves as the basis for and leads

to the execution of the contract, in such a manner that without it,

it would not have been executed."             Colón Rivera, 144 P.R. Dec. at

667. Incidental dolo, on the other hand, occurs when "the contract

would      have    been   executed    anyway,      but    not   under    the    same

conditions."        Id.    "In order that deceit may give rise to the

nullity of a contract, it must be serious," while "[i]ncidental

deceit renders the party who employed it liable to indemnify for

losses and damages only."            P.R. Laws Ann. tit. 31, § 3409.              At

trial, Ambush proposed instructing the jury on both types of dolo.

The heirs responded that they were making a claim of serious dolo

only, and that a description of incidental dolo would confuse the

jury. The court agreed with the heirs and instructed the jury with

respect to serious dolo only, omitting any mention of incidental

dolo.      Ambush timely objected to this decision, and he argued in

his motion for a new trial that he was prejudiced by the court's

failure to instruct the jury on incidental dolo.                 The court denied

that motion, and Ambush raises the same argument here.

             "We review preserved challenges to jury instructions de

novo, and look to the challenged instructions in relation to the


                                       -21-
charge as a whole, asking whether the charge in its entirety--and

in the context of the evidence--presented the relevant issues to

the   jury   fairly   and    adequately."     Sony   BMG   Music   Entm't   v.

Tenenbaum, 660 F.3d 487, 503 (1st Cir. 2011) (internal quotation

marks omitted).       A trial court's "refusal to give a particular

instruction constitutes reversible error only if the requested

instruction was (1) correct as a matter of substantive law, (2) not

substantially incorporated into the charge as rendered, and (3)

integral to an important point in the case." Gemini Investors Inc.

v. AmeriPark, Inc., 643 F.3d 43, 48 (1st Cir. 2011) (internal

quotation marks omitted).

             Ambush   does   not    dispute   that   the   district   court's

instruction accurately described serious dolo, but he claims that

without an instruction on incidental dolo, "the Jury was deprived

of the correct legal frame work that would allow it to decide:

(a) if there was evidence of dolo; and (b) the degree of dolo

involved."    Instead, "[t]he Jury was left free to find dolo on the

basis of any conflict between Mr. Ambush's testimony and that of

the other witnesses or on the basis of the Jury's own subjective

judgment as to the purported insufficiency of any disclosure made

by Mr. Ambush."

             We disagree with Ambush's characterization of the jury

instruction.     In the district court, the heirs pursued a claim of

serious dolo exclusively.          As we have discussed above, the heirs


                                      -22-
testified that their consent to the retainer agreements was based

on Ambush's misrepresentations; no heir testified that he or she

would    have   signed   the   retainer      agreements    anyway,   but   under

different conditions. In his closing argument at trial, the heirs'

counsel reiterated that Ambush's misrepresentations induced the

heirs to consent to the retainer agreements.              Ambush therefore was

not entitled to an instruction on incidental dolo, a theory that

the heirs did not pursue and that their testimony did not support.

Such an instruction likely would have confused the jury, as the

district court recognized.        Because incidental dolo was far from

"integral to an important point in the case," Gemini Investors

Inc., 643 F.3d at 48, the district court's decision to omit

Ambush's proposed instruction was not erroneous.3

                               III.   Conclusion

            We affirm the district court's judgment.




     3
       At trial, Ambush's counsel seemed to recognize that the
scope of the jury instruction on dolo should be limited by the
scope of the heirs' claims. When the heirs' counsel told the court
that it was waiving any claim of incidental dolo, Ambush's counsel
responded, "[L]et the record be clear that if there's no serious
dolo then he has foreclosed any claim that the jury should have
been instructed on incidental dol[o]."

                                      -23-